Title: John Thaxter to Abigail Adams, 11 September 1778
From: Thaxter, John
To: Adams, Abigail



Madam
Friday Philadelphia Septr. 11th. 1778

Your favor of the 26th. Augst. I was honored with last Monday.
Just after I had wrote my last to you we had an account here of the action at Rhode Island. I am very happy in its being successful in so great a degree; but will be honest enough to declare that my most pleasing expectations are disappointed. There seemed to be a Certainty almost of a total reduction of the Enemy at that post. There is a Spell set upon the Island, which we shall not I fear be able soon to remove.
The Spirit and Patriotism of the Militia in the affair have acquired them much honor every where. Congress have thanked them for their Exertions.
Pardon my impoliteness in omitting to congratulate you on the birth of the Haverhill Nephew. My only apology must be that I really intended, what unfortunately escaped my recollection at the time of writing. May a sincere Congratulation at this present expiate the offence. I hope it is “bettered by the Mothers side” in all conscience, else I pity it. May it be an heir to its sweet mother’s Perfections and an alien to its Father’s Imperfections.
In the margin beside the preceding paragraph: This is too impudent. The flames will purify.
I have not as yet been able to get any needles of the Number Mr. Hardwick wants. I will make all enquiry possible. If I can procure any I will send them forward.
I am very desirous to hear from Mr. A. and Son again. I was very glad in hearing of the health of both sometime agone. You will certainly hear oftener in a little time. The intercourse with that Country will become more general.

With great respect I am Madam Your very Hble. Servt.
J.T. Junr.

 

12th. Septr.

I have just heard that a vessel has arrived at some part of Maryland after a passage of 26 days. The news brought by her is to the following effect—that the Brest fleet, consisting of 30 sail of the line and 40 frigates, had sailed. That Keppel had sailed from his Station; but soon returned.—This is the substance. What will be the consequence time will unfold.—It is all conjecture at present.
I begin to feel the greatest uneasiness for Providence and Boston. May they escape the vengeance of a merciless Enemy.

J.T.

